                                                                    Case
                                                                    Case 2:19-cv-01816-APG-DJA
                                                                         2:19-cv-01816-APG-DJA Document
                                                                                               Document 35
                                                                                                        30 Filed
                                                                                                           Filed 09/14/20
                                                                                                                 09/10/20 Page
                                                                                                                          Page 1
                                                                                                                               1 of
                                                                                                                                 of 3
                                                                                                                                    3




                                                                1   Puoy K. Premsrirut, Esq.
                                                                    Nevada Bar No. 7141
                                                                2
                                                                    BROWN BROWN & PREMSRIRUT
                                                                3   520 S. Fourth Street, 2nd Floor
                                                                    Las Vegas, NV 89101
                                                                4   (702) 384-5563
                                                                    (702) 385-6965 Fax
                                                                5   puoy@brownlawlv.com
                                                                6   Attorney for Defendant/Counterclaimant
                                                                    New U Life Corporation
                                                                7
                                                                                                  UNITED STATES DISTRICT COURT
                                                                8

                                                                9                                       DISTRICT OF NEVADA

                                                               10   T1 PAYMENTS LLC, a Nevada limited
                                                                    liability company,                            Case No.: 2:19-CV-01816-APG-DJA
BROWN BROWN & PREMSRIRUT




                                                               11
                                                                                    Plaintiff,
                     Tel: (702) 384-5563 Fax: (702) 385-6965




                                                               12                                                 MOTION TO DISASSOCIATE COUNSEL
                         520 South 4th Street | Second Floor




                                                                           vs.                                    AND REMOVE ATTORNEY FROM
                                                                                                                  ELECTRONIC SERVICE LIST FOR
                             Las Vegas, Nevada 89101




                                                               13
                                                                    NEW U LIFE CORPORATION, a                     DEFENDANT/COUNTERCLAIMANT
                                                               14   California corporation,                       NEW U LIFE CORPORATION

                                                               15                 Defendant.
                                                                    NEW U LIFE CORPORATION, a
                                                               16   California corporation,

                                                               17                  Counterclaimant,

                                                               18   v.

                                                               19   T1 PAYMENTS LLC, a Nevada limited
                                                                    liability company, and DOES I through X,
                                                               20   inclusive and ROES I through X, inclusive,

                                                               21                  Counter-Defendant.

                                                               22           Puoy K. Premsrirut, Esq., of Brown Brown & Premsrirut hereby brings this Motion to
                                                               23   Disassociate Counsel and requests the court to remove Amanda Patanaphan, Esq. from the
                                                               24   Electronic CM/ECF notifications in this case. Amanda Patanaphan, Esq. is no longer associated
                                                               25   with Brown Brown & Premsrirut, and, accordingly, will no longer be serving as counsel for
                                                               26   Defendant/Counterclaimant New U Life Corporation and has no further need to receive CM/ECF
                                                               27   notifications in this case.
                                                               28
                                                                                                                 1
                                                                                                                                    MOTION TO DISASSOCIATE COUNSEL
                                                                                                                                       (CASE NO. 2:19-cv-01816-APG-DJA)
                                                                    Case
                                                                    Case 2:19-cv-01816-APG-DJA
                                                                         2:19-cv-01816-APG-DJA Document
                                                                                               Document 35
                                                                                                        30 Filed
                                                                                                           Filed 09/14/20
                                                                                                                 09/10/20 Page
                                                                                                                          Page 2
                                                                                                                               2 of
                                                                                                                                 of 3
                                                                                                                                    3




                                                                1          Puoy K. Premsrirut, Esq. of Brown Brown & Premsrirut continues to represent New U
                                                                2   Life Corporation and will remain on electronic notice for this matter. No parties are prejudiced by
                                                                3   this withdrawal.
                                                                4          DATED this 10th day of September, 2020.
                                                                5                                                        BROWN BROWN & PREMSRIRUT
                                                                6

                                                                7                                                         /s/ Puoy K. Premsrirut
                                                                                                                         Puoy K. Premsrirut, Esq.
                                                                8                                                        Nevada Bar No. 7141
                                                                                                                         520 S. Fourth Street, 2nd Floor
                                                                9                                                        Las Vegas, NV 89101
                                                                                                                         (702) 384-5563
                                                               10
                                                                                                                         (702)-385-6965 Fax
                                                                                                                         puoy@brownlawlv.com
BROWN BROWN & PREMSRIRUT




                                                               11
                                                                                                                         Attorney for Defendant/Counterclaimant
                     Tel: (702) 384-5563 Fax: (702) 385-6965




                                                               12                                                        New U Life Corporation
                         520 South 4th Street | Second Floor
                             Las Vegas, Nevada 89101




                                                               13
                                                                                           14th          September 2020.
                                                               14   IT IS SO ORDERED this ______ day of _____________,

                                                               15
                                                                    ____________________________
                                                               16
                                                                    United States Magistrate Judge
                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                    2
                                                                                                                                        MOTION TO DISASSOCIATE COUNSEL
                                                                                                                                           (CASE NO. 2:19-cv-01816-APG-DJA)
                                                                    Case
                                                                    Case 2:19-cv-01816-APG-DJA
                                                                         2:19-cv-01816-APG-DJA Document
                                                                                               Document 35
                                                                                                        30 Filed
                                                                                                           Filed 09/14/20
                                                                                                                 09/10/20 Page
                                                                                                                          Page 3
                                                                                                                               3 of
                                                                                                                                 of 3
                                                                                                                                    3




                                                                1                                  CERTIFICATE OF SERVICE
                                                                2          I hereby certify that on the 10th day of September, 2020, a true and correct copy of the
                                                                3   foregoing MOTION TO DISASSOCIATE COUNSEL AND REMOVE ATTORNEY FROM
                                                                4   ELECTRONIC SERVICE LIST FOR DEFENDANT/COUNTERCLAIMANT NEW U LIFE
                                                                5   CORPORATION was filed electronically via the Court’s CM/ECF system. Notice of filing will
                                                                6   be served on all parties below by operation of the Court’s CM/ECF system, and parties may access
                                                                7   this filing through the Court’s CM/ECF system.
                                                                8   Kory L. Kaplan
                                                                9   KAPLAN COTTNER
                                                                    850 E. Bonneville Avenue
                                                               10   Las Vegas, Nevada 89101
                                                                    Attorney for Plaintiff
BROWN BROWN & PREMSRIRUT




                                                               11   T1 Payments LLC
                     Tel: (702) 384-5563 Fax: (702) 385-6965




                                                               12
                         520 South 4th Street | Second Floor




                                                                                                           /s/ Kami C. DeSavio
                             Las Vegas, Nevada 89101




                                                               13
                                                                                                         An Employee of BROWN BROWN & PREMSRIRUT
                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                     3
                                                                                                                                      MOTION TO DISASSOCIATE COUNSEL
                                                                                                                                         (CASE NO. 2:19-cv-01816-APG-DJA)
